*603Respondent’s consent to the child’s adoption was not required because respondent did not maintain “substantial and continuous or repeated contact with the child” and failed to provide support for her while she was in foster care (see Domestic Relations Law § 111 [1] [d]; Matter of Norman Christian K., 60 AD3d 542 [2009]). Respondent was neither relieved of his responsibility to support and maintain regular communication with the child by his repeated incarceration nor excused from paying financial support by the fact that the agency did not instruct him to do so (Matter of Marc Jaleel G. [Marc E.G.], 74 AD3d 689 [2010]). His belated expressions of interest in visiting with the child are insufficient after many years in which he had no contact with his child. Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and Richter, JJ.